DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	Applicant’s election without traverse of Invention I, claims 1-8, in the reply filed on 9/28/2022 is acknowledged.  Claims 13-15 are withdrawn.  Claims 1-8 are now pending.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 3 recites the limitation "hydrogenated styrene thermoplastic copolymer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim Rejections - 35 USC § 102/103

9.	Claims 1-4 and 7 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Sustic et al. (US 2016/0222258).
	Sustic et al. disclose a hot-melt adhesive comprising: at least one amorphous poly alpha-olefin; a high melt flow rate (MFR), low melt viscosity, hydrogenated styrene block copolymer (Kraton MD 1648, 220 MFR); and a propylene homopolymer (Achieve 6936G2), wherein the melt viscosity of the adhesive is about 2080 cPs (claims 1 and 7, Example 2).
The reference discloses all the limitations of a claim except a property or function (melt viscosity of the amorphous poly alpha-olefin and the odor score of the adhesive), and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzqerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02.
The limitations of claim 2 can be found in Sustic et al. at claim 14, where it discloses the SEBS.  
The limitations of claim 3 can be found in Sustic et al. at Example 2, where it discloses the 5 wt% of Kraton MD 1648 (200g/(2200g APAO + 200g Kraton MD 1648 + 320g Achieve 6936G2 + 280g wax + 500g Wingtack 10 + 500g Eastotac H130W).  
The limitations of claim 4 can be found in Sustic et al. at Example 2, where it discloses the 1-butene/propylene.  
The limitations of claim 5 can be found in Sustic et al. at [0021], where it discloses the 50 to 100% of the APAO (this rejection is based on one overlapping point).
The limitations of claim 7 can be found in Sustic et al. at Example 2, where it discloses the 1-butene/propylene.  

10.	Claims 1-8 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Schroeyers et al. (US 2016/0177141).
	Schroeyers et al. disclose a hot melt adhesive comprising Kraton G1648 (same as used in the instant application, would possess the claimed melt index) and propylene-based polymer having a melt viscosity of 800 to 15000 cPs (claims 1 and 11).
The reference discloses all the limitations of a claim except a property or function (viscosity and odor score of the adhesive), and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzqerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02.
The limitations of claim 2 can be found in Schroeyers et al. at [0035], where it discloses the SEBS.  
The limitations of claim 3 can be found in Schroeyers et al. at Example H, where it discloses the 10 wt% of Kraton MD 1648.  
The limitations of claim 4 can be found in Schroeyers et al. at claim 1, where it discloses the propylene-based polymer.  
The limitations of claim 5 can be found in Schroeyers et al. at Example H, where it discloses the 35 wt% of PBP1.
The limitations of claim 6 can be found in Schroeyers et al. at Example H, where it discloses the ratio of SBC:PBP (10:35).
The limitations of claim 7 can be found in Schroeyers et al. at Example H, where it discloses the antioxidant Irganox 1010.  
The limitations of claim 8 can be found in Schroeyers et al. at Example H, where it discloses the 10 wt% of SBC, 35 wt% of PBP1, 30 wt% of HC2, 10 wt% of Wingtack10, 15 wt% of Primol 352, and 0.5 wt% of Irganox 1010.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762